Citation Nr: 0209280	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from August 1942 until 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 and October 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of this appeal has been obtained by the 
RO, and the RO has informed the veteran of the type of 
evidence necessary to substantiate his appeal.

2.  The veteran's PTSD is not productive of occupational and 
social impairment, with reduced reliability and productivity, 
and is primarily manifested by sleep disturbances and 
flashbacks.

3.  The veteran's PTSD and residuals of laceration, extensor 
tendon, left index finger, his only service connected 
disabilities, do not render him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, effective from the grant of service connection, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, 
Code 9411 (2001).

2.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.159, 3.321, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This Act, which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be promulgated at 38 C.F.R. §§ 3.102, 
3.156, and 3.326).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

While the RO did not consider the VCAA and its implementing 
regulations in adjudicating these claims (see December 2000 
Supplemental Statements of the Case), the Board finds that 
the new law does not preclude it from proceeding to an 
adjudication of the veteran's claims for TDIU and an 
increased rating for PTSD because the requirements of the new 
law have, essentially, been satisfied.  By the RO decision, 
the statement of the case, and correspondence, the veteran 
has been notified of the laws and regulations governing his 
claims and the reasons for the determinations made regarding 
his claims.  Hence, he has been informed of the information 
and evidence necessary to substantiate his claims, and has 
been afforded ample opportunity to submit such information 
and evidence.  Furthermore, the RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
has undergone VA examination in connection with the claims, 
outstanding pertinent medical evidence has been associated 
with the claims file, and there is no indication that there 
is additional outstanding evidence that is necessary for a 
fair adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the TDIU 
and increased rating for PTSD issues at this juncture, 
without first remanding the claim on appeal for the RO to 
explicitly consider the new law and regulations poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Increased initial rating for PTSD.

A review of the pertinent evidence of record shows a VA 
psychology note, dated in October 1997.  The veteran was 
noted to be interested in compensation, but not treatment, 
for PTSD.  He produced a letter dated in 1943 which indicated 
that he had too low an intelligence level to be a reliable 
soldier, but that he was sent to the Pacific anyway.  He 
reported a first grade education and stated that he was 
illiterate.  He said little to support a diagnosis of PTSD; 
however the interviewer could not rule out PTSD.  A diagnosis 
of mental retardation, mild, was indicated.

The veteran has provided a statement by a former family 
physician, dated in December 1997.  This physician reported 
that he first treated the veteran in 1949, and noted, at that 
time, anxiety, nervousness, depression and flashbacks.  He 
reported that the veteran still has marked anxiety, 
depression episodes, agitation, and flashbacks precipitated 
by stress.  The physician provided an example that during 
thunderstorms he becomes hysterical, imagining the thunder as 
bombs bursting.  He screams for the family to get out of the 
house, leaves himself, and returns later frightened, afraid 
and agitated.  He noted that the veteran is impatient to the 
point that he is almost impossible to live with and that he 
continues to dwell on his experiences while serving in the 
military which is an obsession.  The physician stated that, 
although he retired from medical practice in 1988, he 
continues to see the veteran in public places once or twice a 
month and the veteran always volunteers his symptoms and the 
resulting problems.  This physician voiced an opinion that 
the veteran had severe PTSD.  

The veteran underwent psychological assessment and evaluation 
in April 1998.  He reported moderate levels of depression, 
moderately high levels of anxiety and high levels of trait 
anxiety.  He also reported a significant number of PTSD 
symptoms.  He reported frequent intrusive memories of his 
wartime experiences and trauma related nightmares.  He 
reported psychological distress and physiological reactivity 
upon exposure to reminders of his traumas.  He reported 
frequent efforts to avoid thoughts and feelings about his 
traumatic experiences and efforts to avoid potential 
reminders, such as war movies.  He also reported marked 
feelings of detachment from others and hyperarousal symptoms 
including nightly sleep difficulty, irritability, and 
exaggerated startle response.  He stated that he had worked 
for 27 years in a textile mill.  He recalled that his "bad 
nerves" caused him difficulty at work and that he was often 
depressed and irritable.  He stated that he had many 
acquaintances but not many close friends.  He reported that 
his only social activity is involvement in his church.

A VA psychology assessment report, dated in June 1998, shows 
the veteran described as a mildly retarded man who presented 
with a bombastic style.  He was obviously interested most in 
compensation and would like to be considered to have PTSD for 
that purpose.  He reported in this interview that he was 
getting along alright, but that what he has is incurable.  
The examiner noted that he was not considered reliable in 
reporting symptoms, and in regard to PTSD was probably 
malingering.  It was noted that he continued to live with his 
wife of 44 years.

The report of a VA PTSD examination, conducted in April 2000, 
shows the veteran complaining of intrusive thoughts and 
avoidance behavior.  He reported that his sleep was "okay".  
He has been married for 49 years and gets along well with his 
wife.  He spends his time mainly around the house and likes 
to fish.  He reported sweating, racing heart and shortness of 
breath upon exposure to reminders of his traumas.  He 
reported feelings of detachment from others, hyperarousal and 
exaggerated startle response.  He noted that he worked in a 
textile mill for 27 years and retired mainly due to medical 
disabilities.

On mental status examination he was noted to be an alert 
cooperative man who was somewhat bombastic in his manner.  
There were no loose associations or flight of ideas, no 
bizarre motor movements or tics.  He was somewhat disheveled 
in appearance.  Mood was calm and affect appropriate.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three and memory for 
both remote and recent was good.  Insight and judgment 
appeared to be adequate as did intellectual capacity.  The 
examiner estimated the veteran's Global Assessment of 
Functioning (GAF) at 54, with moderate symptoms, and moderate 
difficulty in social and occupational functioning.

A mental health clinic note, dated in September 2000, shows 
the veteran retired, married and living with his wife and 
daughter.  He reported that he was doing well on his present 
medications and voiced no major problems or concerns.  He was 
adequately dressed and groomed.  He appeared mildly anxious.  
He denied feeling depressed.  Affect was appropriate to his 
mood, which was euthymic.  He did admit to having flashbacks 
and nightmares about his experiences.  GAF was estimated to 
be 70.  Diagnosis was chronic PTSD.

In April 2002 the veteran and his son presented testimony 
before the undersigned at a teleconference hearing.  The 
veteran stated that he continued to have difficulty with his 
symptoms of PTSD.  He specifically noted being upset by 
aircraft flying over and near his home.  He reported that 
this causes him to have flashbacks.  He stated that he crawls 
into bed during thunderstorms.  He reported current treatment 
including medication and individual counseling.  The 
veteran's son reported that his father would disappear for 
days when he heard a thunderstorm and that he was angry and 
irritable.  The veteran's son reported that the veteran had 
retired in 1983 or 1984 from the mill at age 62, and began 
receiving Social Security retirement benefits.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 (West 1991) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Service connection for PTSD was granted via a rating decision 
of October 1998.  An evaluation of 30 percent was assigned.  
Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
symptoms and manifestations of the veteran's PTSD more 
closely resemble the criteria for a 30 percent evaluation 
than for any other.  The evidence shows that the veteran has 
been married for many years and continues to live with his 
wife and daughter and with his son nearby.  His primary 
complaints appear to be flashbacks brought on by outside 
stimuli and sleep disruption.  The pertinent medical evidence 
of record does not show flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands, not attributable to the veteran's lack of education 
and low intelligence level; impairment of short- and long-
term memory, which was determined to be adequate on recent 
examination; impaired judgment, also noted to be adequate on 
recent examination; impaired abstract thinking; disturbances 
of motivation and mood.  Although the veteran has made 
subjective complaints regarding difficulty in establishing 
and maintaining effective work relationships, the Board notes 
that he is no longer working and that all the evidence 
indicates that he had a productive work history until his 
retirement at age 62.  The evidence noted above indicates 
that he continues to have a good relationship with his wife 
and family.  Although the veteran's former family physician 
has voiced an opinion that the veteran has "severe" PTSD, 
the Board finds the more recent evidence, especially that 
associated with specialized treatment, more convincing.  The 
Board concludes that the evidence of record will not support 
an evaluation greater than 30 percent effective from the 
grant of service connection.  


Total disability rating based upon individual unemployability 
due to service connected disabilities (TDIU).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm for 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2000).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  The court noted the following standard 
set forth by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

"It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant."

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In turning to the facts of this case, the Board notes that 
service connection is in effect for PTSD, evaluated at 30 
percent disabling, and status post laceration, extensor 
tendon, left index finger, evaluated as noncompensable.  A 
combined rating of 30 percent is now in effect for service- 
connected disabilities.  Therefore, the veteran does not meet 
schedular requirements for a total rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, the Board must next review the record in order 
to address whether the veteran's service-connected 
disabilities nevertheless render him unemployable.

In response to a request for documentation regarding his work 
record, the veteran provided a statement in August 1999.  He 
reported that after being discharged in 1945 he farmed with 
his parents until 1949, and then for several other people for 
the next five years.  He stated that he then worked for J. 
K., and worked for a short time in two sawmills.  He reported 
that after this he went to work for Spring Industries, where 
he remained for 27 years, until retiring on Social Security 
at the age of 62.  He noted all records from Spring 
Industries had been destroyed and that all of his other 
former employers were deceased.  He retired in 1983 or 1984, 
at the age of 62, electing to take a slightly earlier than 
average retirement, but accepting a reduced Social Security 
retirement benefit.

The medical evidence of record includes a report of VA 
hospitalization, dated in October 1961.  The report shows 
that the veteran was admitted on October 12, 1961 and was 
discharged on October 25, 1961.  He complained of having 
become intolerant of the heat and humidity of the mill in 
which he worked.  He stated that even in summertime they blow 
warm vapor into the atmosphere of the mill to raise the 
humidity.  He complained of feeling weak after being in that 
environment for 30 minutes, but that outdoors he feels all 
right.  The examiners stated that he was told that he would 
just have to put up with the humidity of the mill.  A 
diagnosis of anxiety reaction was entered and it was surmised 
the he was somewhat burdened with supporting seven people and 
paying for a house, etc., and after all these years at the 
mill it may be somewhat monotonous.

The Board concludes that the evidence of record will not 
support a grant of TDIU.  Although the veteran has made 
subjective complaints that the noise of the mill caused him 
to have flashbacks and exacerbated his PTSD, there is no 
objective evidence to support this.  All employment records 
have been destroyed and the only medical record on file from 
this period is a VA hospital summary which is completely 
negative for complaints regarding problems in employment 
stemming from PTSD symptoms.  The evidence of record 
indicates that the veteran had an overall successful 
employment record following his separation, and until his 
retirement at the age of 62.  The available medical evidence, 
viewed in its entirety, does not document service-connected 
disability of such extent as to preclude substantially 
gainful employment.  The veteran is not currently employed 
and there is no evidence that he sought employment and has 
been denied it due to his service connected disabilities.  
The weight of the evidence is against the claim.  


ORDER

Entitlement to an increased evaluation, in excess of 30 
percent, the initial evaluation following the grant of 
service connection, is denied.  Entitlement to TDIU is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

